Name: Commission Regulation (EC) No 1963/96 of 11 October 1996 amending Regulation (EC) No 1396/96 fixing the minimum price applicable to dried grapes during the 1996/97 marketing year as well as the countervailing charges to be imposed where that price is not observed
 Type: Regulation
 Subject Matter: prices;  tariff policy;  plant product;  foodstuff;  agricultural structures and production
 Date Published: nan

 No L 259/8 I EN Official Journal of the European Communities 12. 10 . 96 COMMISSION REGULATION (EC) No 1963/96 of 11 October 1996 amending Regulation (EC) No 1396/96 fixing the minimum price applicable to dried grapes during the 1996/97 marketing year as well as the countervailing charges to be imposed where that price is not observed Committee for Products Processed from Fruit and Vege ­ tables, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2314/95 (2), and in particular Article 10a (8) thereof, Whereas the countervailing charge to be levied on dried grapes falling within CN codes 0806 20 12 and 0806 20 1 8 with an import price of less than ECU 1 018,47 per tonne but not less than ECU 985,97 per tonne in Annex II to Commission Regulation (EC) No 1396/96 (3) is incorrect; whereas the error should be corrected; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 1 Annex II to Regulation (EC) No 1396/96 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 October 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 233, 30 . 9 . 1995, p. 69. (A OJ No L 180 , 19 . 7. 1996, p. 1 . 12. 10 . 96 EN Official Journal of the European Communities No L 259/9 ANNEX ANNEX II Countervailing charges 1 . Currants falling within CN code 0806 20 1 1 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 1 035,68 1 025,32 1 004,61 973,54 942,47 1 025,32 1 004,61 973,54 942,47 10,36 31,07 62,14 93,21 267,13 2. Currants falling within CN code 0806 20 91 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 882,62 873,79 856,14 829,66 803,18 873,79 856,14 829,66 803,18 8,83 26,48 52,96 79,44 114,07 3 . Dried grapes falling within CN codes 0806 20 12 and 0806 20 18 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 1 083,48 1 072,65 1 050,98 1 018,47 985,97 1 072,65 1 050,98 1 018,47 985,97 10,83 32.50 65,01 97.51 314,93 4 . Dried grapes falling within CN codes 0806 20 92 and 0806 20 98 (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 923,36 914,13 895,66 867,96 840,26 914,13 895,66 867,96 840,26 9,23 27,70 55,40 83,10 154,81 '